Citation Nr: 1000556	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  09-42 657	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151 for the death of 
the Veteran.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1949 to September 
1952.  His awards and decorations include the Purple Heart 
Medal.  He died in December 2007.  The Appellant is the 
Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2009 rating decision (re-issued in 
March 2009 to include the Appellant's representative and 
power of attorney) issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  The rating decision denied the Appellant's claim 
of entitlement to DIC under the provisions of 38 U.S.C.A. § 
1151.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to assist claimants with the evidentiary development of 
pending claims.  As part of the duty to assist, VA is 
responsible for gathering all pertinent records of VA 
treatment and all identified private treatment records.  

The Appellant has alleged that treatment received by the 
Veteran at the White River Junction VA Medical Center (VAMC) 
in 2007 contributed to his death.  She provided a copy of his 
discharge summary, dated September 28, 2007.  The discharge 
summary indicates that the Veteran was admitted for treatment 
on September 23, 2007, but no treatment records from this 
period appear in the claims file.  Single page VA discharge 
reports appear in the record and indicate that the Veteran 
also received treatment in October 2007, October 2006, 
January 2004, and March 2000, but the last VA treatment 
record in the claims file is dated December 1998.  

The Appellant also has provided evidence that, prior to the 
Veteran's death, he received private medical treatment from a 
skilled nursing facility identified as Lebanon Genesis.  No 
records from this facility appear in the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	The RO/AMC will ascertain if the 
Veteran received any VA, non-VA, or other 
medical treatment pertinent to the claim 
on appeal - to specifically include, but 
not limited to, treatment in 2007 from 
the White River Junction VAMC and all 
treatment from the Lebanon Genesis 
nursing facility.  The Appellant should 
be provided with the necessary 
authorizations for the release of any 
private treatment records not currently 
on file.  The RO/AMC should then obtain 
these records and associate them with the 
claims folder.  

2.  Following the above-directed 
development, the AMC/RO must review and 
readjudicate the Appellant's claim.  If 
the benefit sought remain denied, the 
Appellant should be issued an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.

The Appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The RO and the Appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



